PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


IBM CORPORATION
IP Law Department
T.J. Watson Research Center
1101 Kitchawan Road, Route 134, P.O. Box 218
Yorktown, NY 10598





In re Application of LEOBANDUNG, Effendi
Appl. No.: 16/675,666
Filed: November 6, 2019
For:  SECURE INSPECTION AND MARKING OF SEMICONDUCTOR WAFERS FOR TRUSTED MANUFACTURING THEREOF
::::::
:


WITHDRAWAL FROM ISSUE
37 CFR 1.313




The purpose of this communication is to inform you that the above identified application is being withdrawn from issue pursuant to 37 CFR 1.313. 

The above-identified application is hereby withdrawn from issue. The Notice of Allowance and Issue Fee(s) Due and the Notice of Allowability mailed February 22, 2022 are hereby vacated.

The application is being withdrawn to permit reopening of prosecution.  The reasons therefor will be communicated to you by the examiner.

U.S. Patent and Trademark Office records reveal that the issue fee has been paid.  The applicant may request a refund, or may request that the fee be credited to a deposit account.  However, applicant may wait until the application is either again found allowable or held abandoned.  If the application is allowed, upon receipt of a new Notice of Allowance and Fees Due, applicant may request that the previously submitted issue fee be applied toward payment of the issue fee in the amount identified on the new Notice of Allowance and Issue Fees Due.  If the application is abandoned, applicant may request either a refund or a credit to a specified Deposit Account.

The application is being forwarded to the examiner for action.




Any inquiry regarding this decision should be directed to Allen Parker, Supervisory Patent Examiner, at (303) 297-4722.

/JOSEPH THOMAS/_______________________
Joseph Thomas, Director
Patent Examining Technology Center 2800


JT/ap:sh


/SEUNGSOOK HAM/TQAS, Art Unit 2800